Supreme Court of Florida
                     THURSDAY, JUNE 2, 2022

                                            CASE NO.: SC22-685
                                            Lower Tribunal No(s).:
                             1D22-1470; 372022CA000666XXXXXX

BLACK VOTERS MATTER                vs.     CORD BYRD, ETC., ET AL.
CAPACITY BUILDING
INSTITUTE, INC., ET AL.

Petitioner(s)                              Respondent(s)

      Petitioners’ request for a constitutional writ is denied. “[T]he
doctrine of all writs is not an independent basis for this Court’s
jurisdiction,” but instead “is restricted to preserving jurisdiction
that has already been invoked or protecting jurisdiction that likely
will be invoked in the future.” Roberts v. Brown, 43 So. 3d 673, 677
(Fla. 2010). Here Petitioners ask this Court to intervene in the First
District Court of Appeal’s ongoing consideration of an appeal of an
order imposing a temporary injunction. At this time, this Court
does not have jurisdiction over that matter. And it is speculative
whether the First District’s eventual decision will provide an
appropriate basis for this Court’s exercise of discretionary review—
meaning that we cannot say that it is likely that there is any
jurisdiction to protect. Assuming without deciding that this Court
would have the authority in these circumstances to issue a
constitutional writ, we decline to exercise such authority. All
pending motions are denied and no motion for rehearing will be
entertained.

POLSTON, MUÑIZ, COURIEL, and GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.
CANADY, C.J., and LAWSON, J., recused.
CASE NO.: SC22-685
Page Two



LABARGA, J., dissenting.

     I dissent to the denial of the petitioners’ request for a

constitutional writ. As observed in the majority’s order, the all writs

doctrine “ ‘is restricted to preserving jurisdiction that has already

been invoked or protecting jurisdiction that likely will be invoked in

the future.’ Roberts v. Brown, 43 So. 3d 673, 677 (Fla. 2010).”

(Emphasis added.)

     Currently pending in the First District Court of Appeal is the

State’s appeal of the temporary injunction granted by the circuit

court. Ultimately, the district court will issue a ruling on the merits

of the temporary injunction. Once that decision is rendered, as

stated on page six of their all writs petition, the petitioners intend to

invoke this Court’s discretionary jurisdiction.

     At that juncture, this Court will determine whether to exercise

its discretion to review the district court’s merits decision, and the

all writs petition identifies three possible bases under article V,

section (3)(b)(3) of the Florida Constitution for this Court to do so.
CASE NO.: SC22-685
Page Three



     Given this Court’s history of considering congressional

redistricting cases, I cannot forecast that we will lack jurisdiction to

review the district court’s merits decision. At stake here is the

mandate of 62.9% of Florida voters who voted in 2010 for one of

what are commonly known as the Fair Districts Amendments to the

Florida Constitution—by any measure of comparison, 62.9% of the

vote is an overwhelming margin. 1 See November 2, 2010 General

Election, Fla. Dep’t of State,

https://results.elections.myflorida.com/Index.asp?ElectionDate=11

/2/2010&DATAMODE= (last visited May 31, 2022).

     As we have previously done, see League of Women Voters of

Florida v. Data Targeting, Inc., 140 So. 3d 510 (Fla. 2014), this

Court should utilize its all writs authority here.


      1. The Fair Districts Amendment relating to congressional
redistricting was Amendment 6 on the 2010 general election ballot
and was titled “Standards for Legislature to Follow in Congressional
Redistricting.” Amendment 5 on the same ballot related to state
legislative redistricting was passed by 62.6% of voters. See
November 2, 2010 General Election, Fla. Dep’t of State,
https://results.elections.myflorida.com/Index.asp?ElectionDate=11
/2/2010&DATAMODE= (last visited May 31, 2022).
CASE NO.: SC22-685
Page Four



     Consequently, I dissent.

A True Copy
Test:




so
Served:

MICHAEL R. BEATO         CARLOS ALBERTO REY
THOMAS A. ZEHNDER        ANDY BARDOS
DANIEL W. BELL           CHRISTINA A. FORD
HARLEEN K. GAMBHIR       HENRY C. WHITAKER
FREDERICK S. WERMUTH     BRADLEY R. MCVAY
GRAHAM W. WHITE          MOHAMMAD O. JAZIL
DANIEL E. NORDBY         JEFFREY PAUL DESOUSA
JOHN M. DEVANEY          DAVID M. COSTELLO
JONATHAN P. HAWLEY       ASHLEY E. DAVIS
JOSEPH N. POSIMATO       ABHA KHANNA
HON. KRISTINA SAMUELS, CLERK
HON. GWEN MARSHALL, CLERK